Citation Nr: 0327259	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscus tear of the right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

It is noted that the veteran had a right knee disability 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 from April 8, 1996.  By a rating 
decision dated March 2003 the veteran was granted a separate 
10 percent rating for his right knee under38 C.F.R. § 4.71a, 
Diagnostic Code 5257 effective August 3, 2001.


FINDING OF FACT

The veteran's residuals of a right knee medial meniscus tear 
is manifested by occasional effusion, pain on motion, 
tenderness, crepitus, and symptoms of parasthesias down his 
right leg


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for 
residuals of a right knee medial meniscus tear have been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his October 1996 VA examination, the veteran reported 
constant aching pain in his knee, and he noted that recently 
the pain was gradually getting worse.  He indicated that it 
became worse if he sat for a long time or tried to drive.  
The veteran indicated that it particularly hurt in going 
downstairs and he experienced swelling in the back of the 
knee.  

The examination showed the veteran to walk with a normal gait 
pattern.  He was able to dress and undress himself and he was 
able to get in and out of a chair.  He was able to move on 
and off the examining table without difficulty.  Examination 
of the right knee demonstrated genu valgum deformity of 10 
degrees.  He had developmental genu recurvatum in his knees 
bilaterally with hyperextensibility, both knees hyperextended 
to 16 degrees with the injured right knee flexing 136 
degrees.  He had effusion in the right knee and crepitus.  
Both knees were stable with range of motion in the right 
slightly painful.  McMurray maneuver produced some discomfort 
on the right.  The veteran had a well-healed postoperative 
residual scar overlying the medial aspect of the right knee, 
which measured 12 cm.  X-rays of veteran standing showed 
medial joint spaces, which appeared diminished bilaterally; 
joint spaces were otherwise unremarkable.  The diagnoses 
included 1)  postoperative status arthrotomy right knee 
(presumed medial meniscectomy); 2)  degenerative joint 
disease secondary knee right, due to diagnosis #1; 3)  
synovitis, active, with effusion knee right, secondary to 
diagnosis #2 and #1; 4)  deformity of the right knee 
secondary to diagnosis #1 and #2; 5)  genu recurvatum knees 
bilaterally, congenital/developmental.

VA outpatient treatment records dated August 2000 to October 
2001 show that an MRI was conducted in September 2000.  It 
was noted that the MRI revealed the following: a tear through 
the posterior limb of the medial meniscus extending from the 
posterior surface to the inferior surface; a nick in the 
anterior aspect of the anterior limb of the medial meniscus; 
early degenerative changes of the lateral meniscus; a small 
amount of fluid in the joint space; and a Baker's cyst.  In 
August 2001 the veteran reported continued right knee pain.  
In October 2001 the examiner found symptoms consistent with a 
medial meniscal tear with medial joint line tenderness and 
positive crepitus.  X-rays showed mild arthritis and no other 
bony changes.  MRI was consistent with tear of the posterior 
horn of the medial meniscus in addition to the small tear of 
the anterior horn and the medial meniscus.  There were no 
lateral degenerative changes in the lateral meniscus.  It was 
noted that the veteran would be tentatively scheduled for 
arthroscopic surgery.

At his March 2002 VA examination, the veteran reported 
gradually increasing pain in his right knee.  He indicated he 
could not squat down and get up without pain.  The examiner 
noted that he actually had to have some assistance from his 
arms to get back up from a squatting position.  He indicated 
that he had difficulty going downstairs with places 
additional strain on the bad knee.  The veteran reported that 
the pain occasionally kept him awake at night and could no 
longer ride a horse.  It was noted that the veteran was seen 
at the VA Clinic and had received a cortisone injection into 
the knee.  

The examination showed that the right knee had good alignment 
and there was a well-healed medial incision.  The collateral 
and cruciate ligaments and the patella were stable.  The knee 
was not swollen and the knee moved from 0 to 130 degrees.  
The examiner did not identify a McMurray's sign.  There was a 
palpable bump at about the mid-portion of the medial joint 
line.  The examiner was not sure whether this was a 
hyperthrophic change at the joint margin or whether it was a 
piece of meniscal tissue or a cyst originating from the 
meniscus, and it was tender.  

A VA Orthopedic Consultation dated June 2002 indicated that 
the veteran had a meniscal tear and was re-evaluated and had 
an injection with steroids, which helped for approximately a 
month.  The veteran reported that he had to quit his job as a 
security guard because his knee was such a problem.  The 
examiner noted that the veteran did have interesting symptoms 
of parasthesias down his right leg and he had a positive 
straight leg raise, as well as a positive bowstring on his 
right side.  The veteran indicated that at the end of an 8-
hour shift he had increased pain of significance as well.  

The examination of the right knee showed a well-healed scar 
and tenderness over the medial joint line.  He had a positive 
bowstring sign and there was no effusion.  There was no 
significant laxity.  Straight leg raise did reproduce pain 
into the low back and into the right lower extremity and he 
stated that the numbness went all the way to his foot.  The 
veteran reported that by the end of an 8-hour shift he had 
increased hip pain of significance as well.  The examiner 
noted that with the veteran's approval he was going to try a 
series of Synvisc injections and the veteran would come back 
in a week for the second in the series.  The examiner 
indicated that if this gave him prolonged relief if would be 
suggestive that here was really not a meniscal problem but 
more of an arthritis problem.  The examiner added that the 
only other way was to look at the meniscus, which might be a 
consideration.

Criteria

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim.  In particular, 
the veteran was sent a letter in October 2001 notifying him 
about his rights in the VA claims process.  He was informed 
of what evidence was necessary to establish entitlement to 
the benefit he wanted and what information or evidence the VA 
would get for him.  He was notified of what information or 
evidence was needed from the veteran and what the veteran 
could do to help with his claim.  The veteran was also 
informed of when and where to send the information or 
evidence, what had been done to help him with his claim and 
who to call if he had questions or needed assistance.  In 
addition, the veteran received a rating decision in April 
2002 and a subsequent statement of the case and supplemental 
statement of the case, which notified the veteran of the 
evidence, considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  The RO also informed the 
veteran of the efforts previously and currently undertaken to 
obtain evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In the case now before the Board, the RO's letter of October 
2001, applying the defective regulatory provision, notified 
the veteran that he had 30 days to submit additional evidence 
in support of his claim.  However, development of the claim 
was, in fact, continued beyond the 30-day period, and the 
appellant was made aware of the continuing development.  In 
March 2002, for example, the appellant was scheduled for a VA 
examination.  In May 2002 the RO sent the appellant a letter 
explaining his options on appeal, and the letter included 
notification that evidence could be added to the record under 
either of the appellate processes open to him.  The final RO 
action on the claim was not completed until  March 2003, when 
the RO's Decision Review Officer entered a decision.  Thus, 
despite the misleading statement regarding the 30-day period 
in the letter of October 2001, the appellant was provided 
opportunities to supplement the evidentiary record, and he 
was notified that the record remained open.  Under these 
circumstances, the appellant was not disadvantaged by the 
misleading information in the letter of October 2001.

Although October 2001 letter misinformed the appellant as to 
the 30-day period, the letter notified the appellant of the 
evidence and information necessary to substantiate the claim 
and explained to him what portion of the evidence and 
information would be obtained by VA and what portion he 
needed to provide.  Thus, the notice and duty-to-assist 
provisions of VCAA were met, despite the misinformation in 
the letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected right knee medial meniscus tear is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's residuals of a right knee 
medial meniscus tear under 38 C.F.R § 4.71a, Diagnostic Code 
5257.  Under this code, slight impairment of the knee 
warrants a 10 percent evaluation, moderate impairment of the 
knee warrants a 20 percent evaluation, and a 30 percent 
evaluation requires severe impairment of the knee.

A 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees, and a 30 percent evaluation is 
provided for limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 15 degrees warrants a 20 
percent evaluation, and extension of the leg limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.


Analysis

With all reasonable doubt resolved in the veteran's favor, 
the evidence establishes that the manifestations of the 
veteran's disability more nearly approximate the criteria for 
a 20 percent evaluation for the veteran's residuals of a 
right knee medial meniscus tear in that it demonstrates 
occasional effusion, pain on motion, tenderness, crepitus, 
and symptoms of parasthesias down his right leg.  VA 
examination dated October 1996 and October 2001 VA outpatient 
treatment records show effusion and crepitus.  VA examination 
dated March 2002 and VA Orthopedic Consultation dated June 
2002 found tenderness over the medial joint line and pain on 
motion.  However, a rating beyond 20 percent is not 
warranted.  There is no medical evidence of severe recurrent 
subluxation or lateral instability for a 20 percent 
evaluation under Diagnostic Code 5257.  The range of motion 
of the veteran's right knee has been shown to be from 0 
degrees of extension to 130 degrees of flexion, and when he 
was examined in March and June 2002, it was found that the 
veteran's knee was not swollen with no significant laxity.  
Thus the current medical findings are inconsistent with the 
criteria for a compensable evaluation under either of the 
rating codes concerned with limitation of motion of 




the knee.  Accordingly, an evaluation under these codes a 
rating in excess of 20 percent may not be assigned. 38 C.F.R. 
§ 4.71a, Codes 5260, 5261.  Furthermore, the evidence of 
record does not demonstrate the presence of ankylosis of the 
knee joint, or nonunion of the tibia and fibula, which could 
merit a higher evaluation under code sections 5256 or 5262.  
38 C.F.R. Part 4, Diagnostic Codes 5256, 5262.

The veteran's residuals of a right knee medial meniscus tear 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.  
As noted above, there is no objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of 20 percent under the 
applicable rating criteria.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right knee disability to 
include functional loss by the assigned 20 percent evaluation 
for the entire period covered.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's right knee medial meniscus tear is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards. 38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 20 percent rating for the 
right knee accounts for what is considered to be the average 
impairment of earning capacity for 




veteran's disability.  In sum, the regular schedular criteria 
are shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

A 20 percent initial evaluation for residuals of a right knee 
medial meniscus tear is granted.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



